POLLEY, P. J.
In this case the trial court made findings of fact and1 conclusions of law favorable to the defendant, and entered judgment accordingly. Thereafter, upon plaintiff’s motion, a new trial was granted, and the case is here on appeal by the defendant from the order granting a new trial.
In the order appealed from the trial judge stated as a reason for setting aside the judgment and granting a new trial that in his opinion the findings of fact are not only unsupported by the evidence, but are against the clear preponderance of the evidence, and also the further reason that the judgment is not supported by “proper and competent findings of fact and conclusions of law.”
 We do not believe this court should disturb an order of the trial court based upon the above grounds. We have not overlooked the very serious question of law involved in the case, but believe that this should not be considered until the facts have been finally determined by the trial court.
The order appealed from is affirmed.